People v Jenkins (2019 NY Slip Op 04895)





People v Jenkins


2019 NY Slip Op 04895


Decided on June 18, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2019

Gische, J.P., Webber, Kahn, Kern, JJ.


9667 3264/05

[*1]The People of the State of New York, Respondent,
vGlenn Jenkins, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Order, Supreme Court, New York County (Gilbert C. Hong, J.), entered on or about March 13, 2018, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti 23 NY3d 841, 861 [2014]). The mitigating factors cited by defendant, while significant, were adequately taken into account by the risk assessment instrument or were outweighed by the extreme seriousness of the underlying crime and defendant's prior criminal history, which indicated a danger that a reoffense by defendant would cause a high degree of harm (see e.g. People v Roldan, 140 AD3d 411 [1st Dept 2016], lv denied 28 NY3d 904 [2016]).
Defendant's challenge to the procedure used by the court in making its determination is unpreserved and without merit (see People v Diaz, 143 AD3d 552 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2019
CLERK